OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                AUSTIN




Eomrable Wayne Lefkwm
county Auditor
Clay Comty
Henrietta, Texas

Deer sir:
Hon. Wayne Lerme,             Page 2



      namer        88 in the aase or a jury 106.'

           Artiole 1074, Title 15, Chaptor 4 0r the ~068 0r
Criminal Procedure or the Stete or Texas was amended by the
416t Legislature at its Regular Session and reads as followm

           *In oaoh case of convlctlonIn a oounty court,
      or a County Court at Law, whether by a jury or by
      a court, there SW     be tnxca ae;ainat the aersnaant
      or tigalnet au. a4renasnts when several are held
      jointly, a trial ice of Five Dolldi,    the same to
      be collected and aid over in the same manner as
      in the case or a s my r4e, and in the Justice court
      the trial re8,ahal.l be.the mm or Seven Dollars.

          *The raat that a justice or ‘the p&x18 6annot
     legally charge eny cost8 against the derenaant~
     and that a trial roe to be pa%a.to the county nill
     provide a ruudrrom uhlchto pay the jutlSes ana
      the    justloes,       oroatea   aa 4awrgeaoy   ma   an        -
      the publlo necessity that the consfl$u$iona
                                                9 %le
     requiring bills to be road on three separate days
     b4 q28penaea, and that this aot take 8rr8te a8
     l.i.i;~;Oro rm and after it8 pasaago -a    it la 86
                   .w

          The above mentioned aot bsoeum ctieetlw mrcb.19,
1929, ana the 41st u&s3~taw,    lst cau4a swsian,   farther
amemlea ArtLo   1074, Title 18, Chapter 4 of tha Code of ctlml-
nal h008am8,   whbh reads as roii0wi3:

           *In saoh ease or oontiatloa in a county Courti
     or a County Court at Law, whothor by a jury 6r by
     a Court, there-shall be taxed e.&nst tha doten-
     sent or e@.nat   all derenaanta   when sweral are
     held jointly a trlalrea     Or Fh   Dol&m3, the 88816
     to be eolle&a    and paid 0~42 in the 88m8 xwumr  asp
     in the o&s4 or the jury ree, anb in the Just104
     Court the trial fee shall bq the sum of Four DOuW8.
      . . . .*

           This seoond amenbent    beaame offestIve ninetv day8
artier xap p;i,19z39, data 0r adjourarueat.

                 lultlcle   role,   codi   0r Crimlna? pr00craw4   reads   a8
rollonn, t

           nwhenwOr caste havet been erroaecw~lp texed
      against a aer8na+t, he may have the em-or fmz4.
Hon. wayn8'L8r8vr4, Pag4 3



     rested, 8na the oosts properly taxed, upon rib
     Ing a written motion for that purpose in the
     court In which the 0868 is then or-ties last paa-
     In&   Suahmatlonmny    bemfid4 atanytimewithin
     On8 year attqr the rinciL di.spositlon or the oaae
     In whiohthe GO&8 wore &U8d, and not afterward.
     sotloe or suoh motion shall ba given to oaoh party
     to be a#eatedth4raby,    as in the OaS8 of a sin&
     lar motion in a 0lvl.l action.*

          Art&l8   102 or the Psaal, cOa8 reads   a8 r0ihmt

             *Any oounty orricer or say aistrlot attOXZl8y
     to whom r448 or oosts are aUow4d by law who shall
     rail ta aharge up the r888 or oosts that Rmy be
     duo undm exlstinglaws,ordho        shallremitauy
     fwthatmaybe        due under the law, or who &all
     rail to make the report roquirea by law, or who
     Shall pay hiS deputy, olork or as8f8tant a 1888
     aumthan     8p40iriOa in hls~swuru rtatunsnt, arm-
     arive baak a8 a rebate any part of the aoplpaolra-
     tion allowed 8UOh dsputy, olaFk or assistant,
     8hd.l be rinea not 1883 thantrrenty-rive nor wr4
     than fiY8 hundred dollars. Sa0h a6.t iorbidd4u by
     tihd.~  ~~tiO14 %8 a 84parat4 OrrOIiB4."

           In the 4SS8'0r Lay Y8. State 202 8. W. cI29,it wa8
held that ouly such I44s as are authorized by statute may be
00118dted.

           In oiew or the roregoing authorities, you us ro-
8 8Otrw     aaYiS8a that it iS the Opfnioll Or this d8partnWt
ii at the Cox4ulsSfon4rS~ Court has no authority to reruud trial
to48 0r CBS88 tried in the Justios.oourts when the law wa8 la
8rf8Ct. allowlag #7.00 trialr4e in JustIae Cburtrr. Emwmr,
atier the tmenam4nt or Artlole 1074 aoae 0r Crirpinal Pr004-
dure, b the 4lst Legi8latur8, 1st Eau4a sassian, lr a trial
r84 or 7.00 was cherged, th4n,tha aorbndant 0ataa ham9 the
error COXT8Ot8d and the CWt8 properly tazell UpOn tlllwa
writ&on nation ~ror that purpose la the 0ourt ta whloh the ease
la then or wa8 last pond-,     prodded such 5Otii% was mad4 at
any time within one gofir after th4 rlxml dIepositLon 0r the'
ease in whioh the oosttawere .tamd and nat aitorararde~

          You are ftarthor advised that und4r mtlal4 2.074,
cod8 of Crhisial m?WOaUrcl, supra, that in ea4h eefb4 whore
Eon.Wayne    Lerevre,    Page   4



there is a oouviotion In a County Court or 6 County Court at
Law th8r8 shall be torea against the d8r8ndI3d or agaimt all
a4r4ndants, when several are held jointly, a trial fe8 0r
Five Dollars, and In the Just104 Courts the trfsl fee shall
be Four Dollars upon convietlon.

            busting     that the roregoing answers your inquiry,
we remain

                                            Youre wry   trnly

                                        ATl'QRN?SYOENIRALOFTEXAS


                                        HyL&&flz&A--




      APPkG;7ik,



      ATTORNEY GJWZRAL 03 Tmfj